Citation Nr: 9915962	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  94-20 571	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed back 
condition.  
 
2.  Entitlement to an increased rating for the service-
connected chondromalacia patella, right knee, currently rated 
as 10 percent disabling.  
 
3.  Entitlement to an increased rating for the service-
connected chondromalacia patella, left knee, currently rated 
as 10 percent disabling.  

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to March 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 and subsequent rating actions 
of the RO.  

The Board remanded the case for further development in July 
1996.

The veteran in a statement received in April 1998 asserted 
that, he is entitled to secondary service connection for a 
stomach condition due to ingestion of medication for his 
service-connected knee disabilities.  This matter is referred 
back to the RO for appropriate action.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current low back disability due to disease or 
injury which was incurred in or aggravated by service or as 
the result of his service-connected knee disabilities.  

2.  The veteran's service-connected bilateral chondromalacia 
patella is not shown to be productive of no more than slight 
overall disablement; neither limitation of motion nor lateral 
instability or recurrent subluxation is demonstrated.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a back 
condition has not been presented.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected right 
chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5257, 5260, 5261 (1998).  

3.  The criteria for the assignment of rating in excess of 10 
percent for the veteran's service-connected left 
chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 and Supp. 1998); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5257, 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection for a Back Disability

The veteran's service medical records are negative for any 
findings, complaints or treatment of a low back disorder.  

The post-service medical records from Phillip P. Luchini, 
M.D., indicate that the veteran sustained a work-related 
injury in November 1987 when he slipped while removing a 
crate from a walk-in freezer and "twisted" his low back.  
At that time, the veteran related a prior medical history of 
a left knee injury, but denied any prior low back injury.  In 
February 1991, the physician noted that a magnetic resonance 
imaging (MRI) found degenerative disc disease with disc 
protrusion.  

A VA examination was conducted in November 1993.  The veteran 
reported having a low back condition since service.  A 
possible herniated disc with lower extremity radicular 
symptoms was diagnosed.  

A VA examination was conducted in October 1994.  The veteran 
stated that his service-connected knee pain and instability 
had caused him to slip at work and causing a milk crate to 
fall on his back.  The examiner stated that the veteran's low 
back condition could not be clearly connected to his long-
standing service-connected patellofemoral syndrome based on 
the current evidence.  The examiner noted that Dr. Luchini 
had indicated that the veteran sustained a work-related slip 
and fall in 1987.  The examiner noted that the veteran stated 
that he had fallen because his knee gave way and a milk crate 
fell on his back.  The examiner stated that the only way that 
the cause of the work-related injury could be resolved was to 
determine whether the veteran's knee did in fact give way due 
to pain, as he currently claimed or whether he slipped and 
fell as reported by Dr. Luchini in the contemporaneous 
medical records.  

A VA examination was conducted in November 1996.  The veteran 
stated that he injured his back in service in 1974, received 
treatment, and had suffered from back pain since then.  He 
stated that in 1987 he sustained a work-related back injury 
which made his back condition worse.  Disc bulging in the 
lower lumbar segments with subjective complaints of lower 
extremity radicular symptoms was diagnosed.  The examiner 
stated that he could not comment on whether the veteran's 
back condition was more severe than prior to the injury in 
1974 without examining complete records of the veteran's 
work-related injury.  

A hearing before a Member of the Board was conducted in 
August 1998.  The veteran stated that he has had a low back 
condition since service and that his 1987 work-related low 
back injury was the result of his knees giving way due to 
pain.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110.  In addition, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1998).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claim 
must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
addition, when a veteran contends that his service-connected 
disability has caused a new disability, he must submit 
competent medical evidence of a causal relationship between 
the two disabilities to establish a well-grounded claim.  
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The veteran contends, in the alternative, that he had 
continuous low back problems since his back was injured in 
service, that his knee pain had caused him to sustain a work-
related low back injury in 1987 and that he had back pain 
since service and the 1987 work-related injury had aggravated 
the preexisting low back condition.  

There is no competent evidence of record which would satisfy 
two prongs of the Caluza test, i.e., there is no diagnosis of 
an inservice low back condition and no expert medical opinion 
linking any putative disease or injury in service to any 
current condition.  The veteran, being a layman, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

Although the veteran's statements and testimony have been 
submitted in support of the assertion of a continuity of 
symptoms since service, the veteran's current disability is 
of a type that requires competent evidence to demonstrate its 
origin and etiology.  Savage v. Gober, 10 Vet. App. 489 
(1997); Espiritu, supra.  There is no such evidence of 
record.  The Board also notes that the veteran denied having 
a prior low back condition during treatment for his work-
related injury in 1987.

In addition, no competent evidence has been submitted to show 
that the veteran has low back disability which was caused or 
aggravated by the veteran's service-connected knee 
disabilities.  See Jones, supra.  The veteran, as a lay 
witness, is not competent to offer an opinion as to the 
relationship of a current condition to a service-connected 
condition.  See Espiritu, supra.  The Board notes that the 
veteran did not claim that knee pain caused the 1987 slip and 
fall injury on contemporaneous medical records.  

Therefore, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) for presenting a well-grounded claim of 
service connection for a low back disorder.   

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.  In 
addition, the Board has remanded the case to provide the 
veteran an opportunity to present evidence which would make 
his claim well grounded, but he has provided no such 
evidence.  




B.  Increased Ratings for Service-Connected Knee Disabilities

The service medical records show that the veteran was 
diagnosed with bilateral chondromalacia patella.  A July 1974 
RO decision granted service connection for bilateral 
chondromalacia patella and assigned a noncompensable rating.  

In April 1987, the veteran underwent physical therapy for his 
knee disabilities.  In September 1993, the veteran applied 
for increased ratings for his service-connected bilateral 
chondromalacia patella.  He contended that the symptoms and 
manifestations of the disability have increased in severity.  

A February 1992 VA progress note found right knee range of 
motion of zero to 100 degrees, and left knee range of motion 
of zero to 90 degrees and then pain.  A May 1992 VA 
orthopedic progress note indicates that the complained of 
knee pain when climbing stairs, was unable to sit for long 
personnel of time and had feeling of instability of the knees 
when standing or walking.  Examination found full knee range 
of motion, no effusion no joint line tenderness, and no 
anterior-posterior, varus or valgus instability.  Patella 
crush apprehension was positive, and patella crepitus with 
range of motion was noted.  The veteran underwent physical 
therapy for his knee condition in 1992 and 1993.  

A private MRI in October 1993 revealed no meniscal tear or 
major ligamentous disruption was found.  A tiny amount of 
joint fluid was noted.  

A VA examination was conducted in November 1993.  The veteran 
stated that his knees produced a burning sensation and had 
extreme difficulty ascending and descending stairs.  He also 
complained of a lack of sensation over the lateral area of 
the leg between the knee and ankle, and somewhat improved 
sensation over the medial aspect of the left leg.  
Examination of the knees produced patellofemoral crepitation 
and pain on palpation.  Medial joint line tenderness was 
found over the left knee.  No knee effusion was noted, and 
range of motion of the knees were full.  McMurray's sign was 
negative.  X-ray studies of the knees showed some spurring of 
the patellae area bilaterally.  The examiner stated that the 
veteran's condition was consistent with patellar pain 
syndrome or chondromalacia patellae.  

A VA examination was conducted in October 1994.  The veteran 
complained of continuing bilateral knee pain and decreased 
sensation over the lower extremities bilaterally.  
Examination noted that the range of motion of the knees was 
full, with extension and flexion to 135 degrees.  The knee 
was stable to anterior, posterior, valgus, and varus 
stressing.  There was no medial or lateral joint line 
tenderness.  Profound medial and lateral facet tenderness, 
and positive patellofemoral syndrome maneuvers were noted.  
Quadriceps and leg muscular development was good.  The 
examiner stated that the veteran had a longstanding 
patellofemoral syndrome most likely exacerbated by his 
bilateral foot deformities, which should be treated by 
orthotics and physical therapy.  

In May 1995, the RO granted an increased, 10 per cent, rating 
for each knee, effective February 1992.  

A VA examination was conducted in November 1996.  The veteran 
complained of pain when arising from a seated position and 
when climbing stairs.  He noted that his knees will lock, 
give out and swell; the left knee problems was more severe 
than the right knee.  On examination, the patellae tracked 
well.  There was no evidence of knee effusion, and minimal 
crepitation with knee range of motion.  As the veteran 
"jumped" at the examiner's attempts to perform testing, the 
examiner could not perform knee ligamentous laxity tests or 
palpation.  The examiner noted that the veteran was 
uncooperative presumably secondary to knee pain.  The 
examiner did state that the veteran's knee range of motion 
appeared to have been full.  Motor function was 4/5 secondary 
to knee pain.  

VA X-ray studies of the left knee indicated a bony fragment 
on the inferior margin of the patella, and a mild loss of 
joint space in the lateral compartment of the left knee.  
These conditions were unchanged when compared to the 1993 
studies.  The examination noted the veteran's complaints of 
knee swelling and pain but stated that there was no fluid on 
the knees and that knee range of motion was full.  The 
examiner stated that the veteran had some very mild 
crepitation and a history of chondromalacia patella.  

A hearing before a Member of the Board was conducted in 
August 1998.  The veteran contends that he suffers from 
extreme knee pain, grinding, locking and swelling, which 
greatly interfere with most activities.  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claims for an 
increased ratings is well grounded.  This finding is based on 
the veteran's evidentiary assertion that his service-
connected disabilities have increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Murphy, supra.  

The history of the veteran's knee disorders has been 
reviewed, but the more recent evidence is the most relevant 
to his claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Service connection is currently in effect for chondromalacia 
patella of the right and left knee, each rated at 10 percent.  
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
This code provides that a knee impairment, with recurrent 
subluxation or lateral instability, will be rated 10 percent 
when slight, and 20 percent when moderate.  The Board notes 
the veteran contentions that he has severe knee locking and 
instability, as well as pain, swelling and grinding; however, 
the objective findings on recent examinations were minimal 
and, in fact, did not demonstrate any instability, locking or 
swelling.  

The medical evidence shows that, while the veteran complains 
of extreme knee pain, grinding, locking, swelling and 
difficulty with most activities due to these symptoms, recent 
objective clinical findings at the recent VA examinations 
show no instability, effusion, or limitation of motion.  The 
weight of the evidence demonstrates no more than slight 
overall knee impairment associated with recurrent subluxation 
or lateral instability, and such supports no more than a 10 
percent rating under Code 5257.  

The knee disabilities could be rated based on limitation of 
motion.  See Diagnostic Code 5260, 5261.  However, all the 
recent VA examinations showed normal range of motion.  
Therefore, the veteran does not even meet the zero percent 
rating criteria of Codes 5260 and 5261.  The Board notes the 
contentions of the veteran that he experiences extreme knee 
pain, however, there is no objective evidence of additional 
limitation of motion due to pain on use or during flare-ups 
to the extent required for an increased rating.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the preponderance of the evidence is 
against the claim for increases in the 10 percent rating for 
the either the left or right knee disorders.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Service connection for a back condition is denied, as a well-
grounded claim has not been submitted.  

Increased ratings for the service-connected chondromalacia 
patellae are denied.  



REMAND

The Board notes that the veteran has been treated for several 
disabilities, depression, stomach condition, neck pain, 
carpal tunnel syndrome, and "tennis elbow" that have not 
been evaluated for rating purposes.  When considering a claim 
for pension, the RO must identify all disabilities of the 
veteran, determine whether they are permanent in nature, and 
assign a schedular evaluation for each of the disabilities 
under the VA Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (1998).  Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain copies of all 
additional treatment records concerning 
the veteran disabilities, dated since 
August 1998.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of all his 
disabilities.  All special studies and 
tests should be undertaken.  The claims 
folder, including any items obtained as a 
result of paragraphs 1, should be made 
available to the examiner prior to the 
examination.  The examiner(s) should 
express a medical opinion regarding 
whether the veteran could work with his 
disabilities.

3.  The RO should then compile a list of 
all the veteran's disabilities as noted 
in the evidentiary record, and rate them 
under the Schedule of Rating 
Disabilities.  The RO should then review 
the veteran's claim for entitlement to a 
total disability rating for pension 
purposes. 

After review by the RO, if any decision remains adverse to 
the veteran, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

